DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-21 are pending.  Claims 18-21 are withdrawn, and claims 1-17 are examined below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meguro, JP 2015-195183 (refer to enclosed machine translation).
Regarding Claim 1, Meguro teaches an all solid state battery comprising:
An anode layer including a first anode active material layer (2, see fig. 1 and page 3, last paragraph);
A cathode layer including a cathode active material layer (4; Id.);
A solid electrolyte between the anode layer and the cathode layer (3, Id.); and
An anode current collector on the anode layer and opposite the solid electrolyte layer (1, see fig. 1).
Additionally, Meguro teaches that the maximum height surface roughness of the anode active material layer is between 1.5 microns and 5 microns (see abstract).  As both “height” and “depth” refer to the z dimension of the layer, it is the examiner’s position that the recitation of Meguro overlaps with the present claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As such, it is the examiner’s position that Meguro renders claim 1 obvious.

As such, even if the height roughness and the depth roughness are different, it would still be obvious to one of ordinary skill in the art to modify Meguro to provide all the surface roughness parameters, in order to control activation, peeling between layers, and improve contact area.
Regarding Claims 2 and 3, Meguro teaches a roughness curve of .01 microns or more, thereby meeting claims 2 and 3 (see page 4, sixth paragraph).  Furthermore, as discussed above, from the teachings of Meguro it would be obvious to one of ordinary skill in the art to optimize the surface roughness (however measured) in order to control activation, peeling, and to improve the contact area between layers.
Regarding Claim 4, Meguro teaches that both the positive and negative active material layers may have a thickness between 1 and 1000 microns.  Thus, Meguro teaches that both the thickness overlaps with what is claimed, and that the values are independent.  As such, it would be obvious to one of ordinary skill in the art to select an anode thickness less than the cathode thickness by 50 % or less (see section under negative electrode active material).
Regarding Claim 5, Meguro teaches a binder in the anode active material layer (Id.).
Regarding Claim 6, Meguro teaches that the anode active material can have a particle size 4 microns or less (Id.).
Regarding Claim 8, Meguro teaches that the anode active material may include e.g. silicon.

Regarding Claims 15, Meguro teaches a sulfide solid electrolyte.
8.	Claims 7-9 are rejected under 35 U.S.C. 103 as unpatentable over Meguro, as applied above, in view of Katsura, U.S. Patent No. 8,221,918.
Regarding Claim 7, Meguro teaches that the anode active material may be carbon containing and also include a metal or metalloid.  However, Meguro does not teach specifically an amorphous carbon containing composition.
Katsura teaches an anode active material for a battery that includes amorphous carbon particles with a metal or metalloid such as silicon or tin (see abstract) to provide high capacity and resistance to deterioration (see abstract).
Therefore, it would be obvious to one of ordinary skill in the art to modify the anode material taught by Meguro by including the material taught by Katsura, in order to provide high capacity and resistance to deterioration.
Regarding Claim 8, both Meguro and Katsura teach silicon and tin.
Regarding Claim 9, Meguro teaches that the metalloid is in the range claimed, on both references teach that the components of the anode are in the form of particles. 
9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meguro, as applied above, in view of Liu et al., U.S. Publication No. 2016/0111755.
Regarding Claims 10 and 11, Meguro teaches an all solid battery as discussed above.  Meguro does not teach a coating of film on the anode current collector between said current collector and the anode active material.  
Liu teaches an anode current collector featuring a 1-1000 nm coating on the current collector made of such materials as Cu, Sn or Ag (see paragraph 485), thereby satisfying the .
10.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meguro in view of Shin et al., U.S. Publication No. 2018/0108943.
Regarding Claims 16 and 17, Meguro teaches an all solid battery as discussed above.  Additionally, Meguro teaches that the battery has a sulfide solid electrolyte as discussed above.  However, the examples of Meguro are not cited.
Shin teaches a solid electrolyte that may be the compositions cited, such as Li6PS5Cl (see claim 6).  As such, it would be obvious to one of ordinary art to use the sulfide electrolytes of chin in the device of Meguro, as materials selection is within the ambit of one of ordinary skill in the art.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721